Citation Nr: 0009354	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-28 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran had active service from May 13, 1954 to July 9, 
1954.   

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1997 decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).   

In a VA Form 9, dated September 1997, the veteran requested a 
hearing with regard to this appeal before a member of the 
Board sitting at the Atlanta RO.  The requested hearing was 
accordingly scheduled for March 2000; however, a report of 
contact, dated March 14, 2000, shows that the veteran had 
indicated that he did not choose to attend the hearing 
because he did not feel that he had sufficient evidence to 
support his claim.  The Board has construed this 
communication as a withdrawal of the hearing request, and 
thus, it is found that the appropriate due process 
considerations have been satisfied with regard to this 
appeal.  


FINDINGS OF FACT

1.  The veteran's active service during the Korean conflict 
was less than 90 days in duration.  

2.  The veteran was discharged as a result of unsuitability 
for further training, and not as a result of a disability 
incurred in or aggravated by his active service.  


CONCLUSION OF LAW

The basic eligibility requirements for nonservice-connected 
pension benefits have not been met. 38 U.S.C.A. §§ 1521(a), 
(j), 5107 (West 1991); 38 C.F.R. §§ 3.2, 3.3 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to nonservice-
connected pension benefits.  

Under the provisions of 38 U.S.C.A. § 1521 (West 1991 & Supp. 
1999), pension is payable to a veteran who served for 90 days 
or more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities 
which are not the result of the veteran's willful misconduct.  

The provisions of 38 C.F.R. § 3.3 (1999), provide that basic 
entitlement to pension exists if a veteran served in the 
active military, naval or air service for 90 days or more 
during a period of war (38 U.S.C. 1521(j)); or served in the 
active military, naval or air service during a period of war 
and was discharged or released from such service for a 
disability adjudged service-connected without presumptive 
provisions of law or at time of discharge had such a service-
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability (38 U.S.C. 1521(j)); or served in the active 
military, naval or air service for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war (38 U.S.C. 1521(j)); or served in the active military, 
naval or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war (38 U.S.C. 1521(j)). 38 C.F.R. § 3.3(a)(3) 
(1999).

The veteran's discharge documents show that he had active 
service from May 13, 1954, to July 9, 1954, with 6 days of 
travel time as certified by the National Personnel Records 
Center (NPRC), and he received a discharge under honorable 
conditions.  The entire period of active service took place 
during the Korean conflict.  See 38 C.F.R. § 3.2(e) (1999).  
Thus, although the veteran had wartime service, his service 
did not constitute a period of 90 days or more.  

Furthermore, although the veteran has alleged that he was 
discharged for a medical condition incurred in or aggravated 
by his period of active service, the record includes a July 
1954 aptitude board report showing that the veteran was 
discharged due to unsuitability for further training.  The 
report indicates that he met the minimum induction standards 
and his retention would not jeopardize his health or endanger 
that of his service associates; therefore, he was not 
eligible for discharge by reason of physical or mental 
disability.  Thus, there is no evidence showing that the 
veteran was discharged as a result of a disability incurred 
in or related to his active service, and at the present time, 
service connection has not been established for any 
disability.  The veteran has contended that he has served in 
the Army Reserve for over 6 years; however, at the present 
time the record does not include evidence of "active 
service" in the army reserves which would make the appellant 
eligible for nonservice-connected pension benefits.  Mere 
reserve duty does not establish active duty or "active 
service."  Thus, the appellant is not a veteran of the 
period of reserve duty.  Lauren v. West, 11 Vet. App. 80, 85 
(1998); 38 C.F.R. § 3.6 (1999).

For these reasons, the Board finds that the veteran does not 
meet the basic eligibility requirements for nonservice-
connected pension benefits. 38 U.S.C.A. § 1521(a), (j) (West 
1991); 38 C.F.R. § 3.3 (1999).  In reviewing a similar 
factual scenario, the United States Court of Appeals for 
Veterans Claims (Court) held that where the law and not the 
evidence is dispositive of an appellant's claim, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law. Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In this case, the veteran lacks legal 
entitlement to nonservice-connected pension benefits due to 
nonqualifying service.  Accordingly, entitlement to 
nonservice-connected pension benefits is not warranted and 
the veteran's claim is denied.


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

